DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-18 have been examined.
P = paragraph, e.g. p5 = paragraph 5.
Comments:  Transmitting codes between control units in a vehicle is very well known in the art and to a person of ordinary skill in the art.  Every prior art utilized, taken individually, disclose the limitations of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-18 are rejected under 35 U.S.C. 102a1 as being disclosed by Schlottmann et al. USPAP 2016/0259584.
As per claims 1 and 17, Schlottmann discloses a method/system for producing a control system of a motor vehicle, comprising the following steps: providing a first control unit; encoding the first control unit by setting vehicle-specific operating parameters for the motor vehicle in the first control unit as its coding (p’s 49 and 63; fig 1; p’s 60-61, 48-59);
Schlottmann discloses via figure 2:

    PNG
    media_image1.png
    957
    565
    media_image1.png
    Greyscale


Schlottmann discloses via at least p49:             
   [0049] In step 202, second control unit 120 requests that first control unit 110 transmits the previous program code to second control unit 120. For this purpose, in step 203, keys for encrypting and decrypting and for signing the previous program code are created by first control unit 110 and stored in HSM 112.
As per claims 10 and 18, Schlottmann discloses wherein the control system is a driver assistance system of the motor vehicle (ab; p’s 48-59; fig’s 2; p’s 49, 63, 60-61) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, it is obvious that these control units being programmed by Schlottmann are there to assist the driver, and Schlottmann discloses via figure 1:

    PNG
    media_image2.png
    472
    663
    media_image2.png
    Greyscale


As per claim 11, Schlottmann discloses wherein the transmission of the coding is carried out by the first control unit (p’s 49, 48-59; fig 2; p’s 63, 60-61; fig 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p47:
[0047] The firmware update of first control unit 110 is carried out with the aid of firmware-over-the-air programming. Second control unit 120 constitutes a programming unit which receives the new program code from server 140 and writes it into first control unit 110.


[0055] In step 207, second control unit 120 transmits a receipt to first control unit 110 along with the second checksum. This second checksum is compared with the first checksum in the course of the checksum check.
[0056] If these two checksums are identical, the transmission of the previous program code to second control unit 120 was successful. If the two checksums are not identical, the transmission of the previous program code was not successful, and the method starts again at step 202.
[0057] After the previous program code has been transmitted successfully, it is stored in nonvolatile memory 122 of programming unit 120. For this purpose, in step 208, the encrypted memory map file is stored in nonvolatile memory 122 of second control unit 120.
[0058] In step 209, the new program code is written from second control unit 120 into first control unit 110, in particular into processor unit 111. In this case, the previous program code is overwritten in processor unit 111. Subsequently, in step 210, a check, in particular a signature check of the new program code, is carried out in control unit 110.



and Schlottmann discloses via figure 1:

    PNG
    media_image2.png
    472
    663
    media_image2.png
    Greyscale




As per claim 14, Schlottmann discloses wherein a BUS connection is used as the connection of the second control unit to the first control unit in terms of signaling (p’s 48-59, 49; fig 2; p’s 63, 60-61; fig 1), as per the discussion above and the rejection of 
[0061] In step 213, a checksum check is again carried out, and it is checked whether the encrypted memory map file was correctly transmitted from second control unit 120 to first control unit 110. If the transmission was not successful, it is carried out again.
[0062] If the transmission was successful, in step 214, the encrypted memory map file is decrypted and written by first control unit 110 with the aid of the keys stored in HSM 112.
[0063] In step 215, an authenticity of the decrypted previous program code is checked, based on the authentication feature added in step 204. If this check is successful, in step 216, the decrypted previous program code is activated and executed by first control unit 110. Flash memory 122 of second control unit 120 may be deleted or overwritten by other data.
As per claim 15, Schlottmann discloses wherein the transmission of the coding takes place using a multiplex method (p’s 48-59; ab; fig’s 2; p’s 49, 63, 60-61), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 41-44:
[0041] FIG. 1 schematically depicts a motor vehicle 100 including a first control unit 110 and including a second control unit 120. Of course, motor vehicle 100 may include additional control units which are not depicted here for the sake of simplicity.
First control unit 110 includes a processor unit 111 including a processor core and a local memory. Furthermore, first control unit 110 includes a hardware security module (HSM) 112, also including a processor core and a local memory which are independent of processor unit 111.
[0043] Second control unit 120 also includes a processor unit 121 including a processor core and a local memory, and also a memory area 122 in the form of a nonvolatile memory. Nonvolatile memory 122 may be provided as part of processor unit 121 or independently of it.
[0044] Second control unit 120 may be connected to a server 140 of the motor vehicle manufacturer via a wireless connection 130, for example, via a mobile network.
As per claim 16, Schlottmann discloses wherein the transmission of the coding takes place encrypted and/or signed (fig 2; p’s 49, 48-59; p’s 63, 60-61; fig 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 49, 50 and 54: 
[0049] In step 202, second control unit 120 requests that first control unit 110 transmits 
the previous program code to second control unit 120. For this purpose, in step 203, keys for encrypting and decrypting and for signing the previous program code are created by first control unit 110 and stored in HSM 112.
[0050] In step 204, a memory map of first control unit 110 is created, in particular a memory map of processor unit 111. A corresponding memory map file is encrypted using the keys created in step 203.
205, the encrypted and signed memory map file is transmitted from first control unit 110 to second control unit 120. Furthermore, in step 206, a second checksum is determined by second control unit 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlottmann et al. USPAP 2016/0259584, and further in view of Backstrom USPAP 2016/0209507.
As per claims 1 and 17, Schlottmann discloses a method/system for producing a control system of a motor vehicle, comprising the following steps: providing a first control unit; encoding the first control unit by setting vehicle-specific operating parameters for the motor vehicle in the first control unit as its coding (p’s 49 and 63; fig 1; p’s 60-61, 48-59);
Schlottmann discloses via figure 2:

    PNG
    media_image1.png
    957
    565
    media_image1.png
    Greyscale


Schlottmann discloses via at least p49:             
   [0049] In step 202, second control unit 120 requests that first control unit 110 transmits the previous program code to second control unit 120. For this purpose, in step 203, keys for encrypting and decrypting and for signing the previous program code are created by first control unit 110 and stored in HSM 112.
Schlottmann discloses all the limitations of the invention, however, arguendo, if Schlottmann is or might be interpreted such that it might not explicitly disclose encoding/having code for the first control unit, then Backstrom discloses selectively encoding/having code for the first control unit (p’s 131, 103, 94, 86; ab).  If this interpretation is taken, then it would have been obvious to modify Schlottmann to include encoding/having code for the first control unit such as that taught by Backstrom in order to have a second control unit 210 which is arranged for communication with the first control unit 200 via a link L210. The second control unit 210 may be detachably connected to the first control unit 200. The second control unit 210 might be one to the vehicle 100 external control unit. The second control unit 210 may be arranged to perform the inventive method steps. The second control unit 210 may be used for transferring program code to the first control unit 210, in particularly program code for performing the inventive method. The second control unit 210 may alternatively be arranged for communication with the first control unit via a vehicle internal network. The second control unit 210 may be arranged to perform substantially the same first control unit 200, such as for example: [0132] determining a surrounding configuration as basis for collision risk determination; and [0133] determining presence of portions projecting outside said basic configuration; [0134] determining if collision risk is present at the thus determined surrounding configuration and the thus determined total vehicle configuration; and [0135] for an operator of an vehicle, indicating the thus determined collision risk (Backstrom, p131).
As per claim 11, Schlottmann discloses wherein the transmission of the coding is carried out by the first control unit (p’s 49, 48-59; fig 2; p’s 63, 60-61; fig 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p47:
[0047] The firmware update of first control unit 110 is carried out with the aid of firmware-over-the-air programming. Second control unit 120 constitutes a programming unit which receives the new program code from server 140 and writes it into first control unit 110.
As per claim 12, Schlottmann discloses wherein the transmission of the coding is carried out as a background process (p’s 60-61, 49, 48-59; fig 2; p’s 63; fig 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 55-58:
[0055] In step 207, second control unit 120 transmits a receipt to first control unit 110 along with the second checksum. This second checksum is compared with the first checksum in the course of the checksum check.
[0056] If these two checksums are identical, the transmission of the previous program code to second control unit 120 was successful. If the two checksums are not 202.
[0057] After the previous program code has been transmitted successfully, it is stored in nonvolatile memory 122 of programming unit 120. For this purpose, in step 208, the encrypted memory map file is stored in nonvolatile memory 122 of second control unit 120.
[0058] In step 209, the new program code is written from second control unit 120 into first control unit 110, in particular into processor unit 111. In this case, the previous program code is overwritten in processor unit 111. Subsequently, in step 210, a check, in particular a signature check of the new program code, is carried out in control unit 110.
As per claim 13, Schlottmann discloses wherein the encoding takes place by storing the vehicle-specific operating parameters in a non-volatile memory of the first control unit (fig 1; p’s 60-61, 49, 48-59; fig 2; p’s 63), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
and Schlottmann discloses via figure 1:

    PNG
    media_image2.png
    472
    663
    media_image2.png
    Greyscale




As per claim 14, Schlottmann discloses wherein a BUS connection is used as the connection of the second control unit to the first control unit in terms of signaling (p’s 48-59, 49; fig 2; p’s 63, 60-61; fig 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 61-63,
[0061] In step 213, a checksum check is again carried out, and it is checked whether the encrypted memory map file was correctly transmitted from second control unit 120 to first control unit 110. If the transmission was not successful, it is carried out again.
[0062] If the transmission was successful, in step 214, the encrypted memory map file is decrypted and written by first control unit 110 with the aid of the keys stored in HSM 112.
[0063] In step 215, an authenticity of the decrypted previous program code is checked, based on the authentication feature added in step 204. If this check is successful, in step 216, the decrypted previous program code is activated and executed by first control unit 110. Flash memory 122 of second control unit 120 may be deleted or overwritten by other data.
As per claim 15, Schlottmann discloses wherein the transmission of the coding takes place using a multiplex method (p’s 48-59; ab; fig’s 2; p’s 49, 63, 60-61), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 41-44:
[0041] FIG. 1 schematically depicts a motor vehicle 100 including a first control unit 110 and including a second control unit 120. Of course, motor vehicle 100 may include additional control units which are not depicted here for the sake of simplicity.
[0042] First control unit 110 includes a processor unit 111 including a processor core and a local memory. Furthermore, first control unit 110 includes a hardware security module (HSM) 112, also including a processor core and a local memory which are independent of processor unit 111.
[0043] Second control unit 120 also includes a processor unit 121 including a processor core and a local memory, and also a memory area 122 in the form of a nonvolatile memory. Nonvolatile memory 122 may be provided as part of processor unit 121 or independently of it.
[0044] Second control unit 120 may be connected to a server 140 of the motor vehicle manufacturer via a wireless connection 130, for example, via a mobile network.
As per claim 16, Schlottmann discloses wherein the transmission of the coding takes place encrypted and/or signed (fig 2; p’s 49, 48-59; p’s 63, 60-61; fig 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Schlottmann discloses via at least p’s 49, 50 and 54: 
[0049] In step 202, second control unit 120 requests that first control unit 110 transmits 
the previous program code to second control unit 120. For this purpose, in step 203, keys for encrypting and decrypting and for signing the previous program code are created by first control unit 110 and stored in HSM 112.
[0050] In step 204, a memory map of first control unit 110 is created, in particular a memory map of processor unit 111. A corresponding memory map file is encrypted using the keys created in step 203.
[0054] In step 205, the encrypted and signed memory map file is transmitted from first control unit 110 to second control unit 120. Furthermore, in step 206, a second checksum is determined by second control unit 120.

s 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlottmann et al. USPAP 2016/0259584, and further in view of Mayser et al. CN 103974854 A.
As per claims 10 and 18, Schlottmann discloses wherein the control system is a driver assistance system of the motor vehicle (ab; p’s 48-59; fig’s 2; p’s 49, 63, 60-61) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, it is obvious that these control units being programmed by Schlottmann are there to assist the driver, and Schlottmann discloses via figure 1:

    PNG
    media_image2.png
    472
    663
    media_image2.png
    Greyscale



second control instrument SAS e.g. representing selection control instrument, the control instrument for providing driver assistance function is determined. for example, only when the client already has scheduled the second control instrument in the range of special device, the second control device is SAS in the vehicle. the other of the first controller BDC and controller arrangement SGA is already present in the motor vehicle, the modification program in the modification program providing a function of the driver assistance system is simpler. In the further description starting by following content, namely, simple functionality provided by the control instrument BDC of the first track attachment. modification program represents optimization of vision relative to the second control instrument SAS is lane equipment must be large amount of detail to provide information (Mayser, p33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fackler (U.S. patent 6,104,971) discloses a control apparatus, especially a motor vehicle control apparatus, is described having: a first control unit (13), a first programmable memory unit (14), which is assigned to the first control unit and first control unit can be stored; and, a first interface (11) via which programs and data, which are to be stored from an external source (20) in the control apparatus (10), can be transmitted to the first control unit; the first control unit being able to receive the programs and data transmitted thereto and causing a storage of the programs and data into the first memory unit. The described control unit is distinguished by a second interface (12) via which programs and data, which are received via the first interface, can be transmitted by the first control unit to a second control unit (15), the programs and data being provided for storage in a second programmable memory unit, which is assigned to the second control unit and which is storing programs and data for the second control unit. 
Nilsson et al. (U.S. patent application publication 2016/0097312) discloses a method at an exhaust gas cleaning system for an engine (235) in which a reducing agent is added to a passage (290) for exhaust gases from the engine (235) for cleaning the exhaust gases. The exhaust gas cleaning system includes arrangements (270) that require a certain temperature level (Tmax) in order to achieve catalytic exhaust gas cleaning. The method is to distribute and store (s430) a limited amount of reducing agent at temperature level (Tmax); and to use (s440) during a cold start of the exhaust gas cleaning system, the distributed and stored reducing agent to achieve the catalytic exhaust gas cleaning. Also a computer program product (200; 210) to implement the method. Also an arrangement for an exhaust gas cleaning system for an engine (235), and a motor vehicle (100) equipped with the arrangement. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

(571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667